UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                   Nos. 08-3268 and 08-3302
                        ____________

         ROBERT FREEMAN; JUDY FREEMAN;
           WALTER HANSEL WINERY, INC.;
            OLIVER WINE COMPANY, INC.;
        MEYER FRIEDMAN; BEVERLY FRIEDMAN

                               v.

         JON S. CORZINE, Governor of New Jersey;
      ANNE MILGRAM, Attorney General of New Jersey;
        JERRY FISCHER, Director of the New Jersey
           Division of Alcoholic Beverage Control

R&R MARKETING, L.L.C.; ALLIED BEVERAGE GROUP, L.L.C.;
            FEDWAY ASSOCIATES, INC.
              (Pursuant to F.R.A.P. 43(c))

            Jerry Fischer, Director of the New Jersey
            Division of Alcoholic Beverage Control,
                      Appellant in 08-3268

    Robert Freeman; Judy Freeman; Walter Hansel Winery, Inc.
               Meyer Freeman; Beverly Freeman,
                     Appellants in 08-3302
                        _____________

          Appeals from the United States District Court
        for the District of New Jersey (D.C. No. 03-3140)
         District Judge: Honorable Katharine S. Hayden


           Submitted Under Third Circuit LAR 34.1(a)

  Before: McKEE, Chief Judge, and HARDIMAN, Circuit Judges,
                              and POLLAK, District Judge.*

                                  (Filed: March 15, 2011)




                  ORDER AMENDING OPINION AND JUDGMENT


       It appearing that there is a typographical error in the names of certain appellants in

appeal No. 08-3302, the precedential opinion and judgment filed on December 17, 2010,

are hereby amended, as shown below, to correct the typographical error in the listing of

appellants in No. 08-3302:

               Robert Freeman; Judy Freeman; Walter Hansel Winery, Inc.;
                          Meyer Friedman; Beverly Friedman,
                                 Appellants in 08-3302

This amendment does not change the date of filing, December 17, 2010.


                                   By the Court:

                                   /s/ Louis H. Pollak
                                   Louis H. Pollak, District Judge




       *
         Honorable Louis H. Pollak, Senior Judge of the United States District Court for
the Eastern District of Pennsylvania, sitting by designation.

                                              2